UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-160463 Resource Real Estate Opportunity REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 27-0331816 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o NoRThis registrant’s Registration Statement on Form S-11, as amended (File No.333-160463), was declared effective June 16, 2010.This is the first report required to be filed by Section13 or 15 (d)of the Securities Exchange Act since that date. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No R As of August 12,2010, there were 1,337,876 outstanding shares of common stock of Resource Real Estate OpportunityREIT,Inc. (Back to Index) (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – June 30, 2010and December 31, 2009 (unaudited) 3 Consolidated Statements of Operations − Three and Six Months Ended June 30, 2010 (unaudited)and the period from June 3, 2009 (date of inception) to June 30, 2009 and the period from June 3, 2009 to June 30, 2010 4 Consolidated Statement of Changes in Stockholders’ Equity − For the Period from June 3, 2009 (date of inception) to June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows− Six Months Ended June 30, 2010 (unaudited) and the period from June 3, 2009 (date of inception) to June 30, 2009 and the period from June 3, 2009 to June 30, 2010 6 Notes to Consolidated Financial Statements – June 30, 2010 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 6. Exhibits 19 SIGNATURES 20 (Back to Index) (Back to Index) PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. (A Maryland Corporation in the Developmental Stage) CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) June 30, December 31, ASSETS Cash $ $ Prepaid expenses and other assets 19 12 Deferred offering costs Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Due to related parties $ $ Investor contributions held in escrow − Accounts payable and accrued expenses − Total liabilities Stockholders’ equity: Preferred stock (par value $.01, 10,000,000 shares authorized, 0 issued and outstanding) − − Convertible stock (“promote shares”) (par value $.01; 50,000 shares authorized, 50,000 and 0 issued and outstanding) 1 − Common stock (par value $.01; 1,000,000,000 shares authorized, 1,279,227 and 20,000 issued and outstanding) 13 − Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders’ equity 85 Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. (A Maryland Corporation in the Developmental Stage) CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended For the period from June 3, 2009 (date of inception) to For the period from June 3, 2009 (date of inception) to June 30, June 30, June 30, June 30, Revenues: Interest income $
